— Judgment, Supreme Court, New York County (Sherman, J.), entered June 24,1981, to the extent appealed from, which, inter alia, directed defendant-appellant to pay Rakofsky Associates, Inc., $24,852.90 in commissions based on an agreement between the parties, unanimously affirmed, with costs and disbursements. We construe the intention of the judgment appealed from to be that the defendant-appellant’s obligation pay commissions shall continue until it turns over the plaintiff’s files and executes letters of authorization for the transfer of the named broker of record on each of the accounts. Concur — Sandler, J. P., Ross, Silverman, Bloom and Lynch, JJ.